   Case 1:19-cv-00046-SPB-RAL Document 31 Filed 07/27/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GEROD MAURICE JARRETT,                        )
                                              )
                       Petitioner,            )
                                              )
               v.                             )       Case No. 1:19-cv-46-SPB-RAL
                                              )
JAMEY LUTHER, et al.,                         )
                                              )
                       Respondents.           )

                                  MEMORANDUM OPINION

        Pending before the Court is a motion by Petitioner Gerod Maurice Jarrett (“Jarrett”) for

reconsideration of an Order entered by the undersigned on February 8, 2021. ECF No. 30. For

the reasons that follow, the motion will be denied.


   I.      INTRODUCTION

        Jarrett is an inmate at SCI-Greene, where he is currently serving a state sentence of 30 to

60 years’ imprisonment. The Erie County Court of Common Pleas imposed sentence following

a jury’s conviction of Jarrett on charges of robbery, terroristic threats, unlawful possession of a

firearm, and other related crimes.

        Jarrett commenced this civil action on February 25, 2019 by lodging a petition for habeas

corpus relief pursuant to 28 U.S.C. §2254. ECF No. 1. The Clerk docketed his petition upon

payment of the requisite filing fee. ECF No. 4. The District Attorney of Erie County filed his

response to the petition on July 5, 2019. ECF No. 14.

        On September 30, 2020, United States Magistrate Judge Richard A. Lanzillo issued a

Report and Recommendation (“R&R”) in which he opined that the petition should be denied and

that no certificate of appealability should issue. ECF No. 23. After being granted an extension

of time, Jarrett filed objections to the R&R on November 16, 2020. ECF No. 27. The

                                                  1
   Case 1:19-cv-00046-SPB-RAL Document 31 Filed 07/27/21 Page 2 of 5




undersigned overruled Jarrett’s objections and adopted Judge Lanzillo’s Report and

Recommendation on February 8, 2021. ECF No. 28. Jarrett then filed the pending motion for

reconsideration on March 8, 2021. ECF No. 30.


   II.       DISCUSSION

         Pursuant to Federal Rule of Civil Procedure 60(b), a court may relieve a party or its legal

representative from a final judgment, order, or proceeding for the following reasons:

         (1) mistake, inadvertence, surprise, or excusable neglect;

         (2) newly discovered evidence that, with reasonable diligence, could not have
             been discovered in time to move for a new trial under Rule 59(b);

         (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
             misconduct by an opposing party;

         (4) the judgment is void;

         (5) the judgment has been satisfied, released, or discharged; it is based on an
             earlier judgment that has been reversed or vacated; or applying it
             prospectively is no longer equitable; or

         (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

         In his motion, Jarrett does not cite any particular provision of Rule 60(b) as grounds for

reopening his case. Instead, he states that, as a result of the Covid-19 pandemic, SCI-Greene

imposed “severe restriction on [his] access to the prison law library and to legal aids.” ECF No.

30, ¶5. Thus, “[a]t the time [he] received the Report & Recommendation, in 9-30-2020, he had

no access to the prison law library for approximately 10 months since March 2020.” Id. ¶3.

Thereafter he “was receiving an hour a week during the months of September through

November.” Id. ¶4. Jarrett states that he attempted to prepare and submit objections to the

Report and Recommendation, but “it is clear they were done incorrectly.” Id. ¶6. He therefore


                                                       2
   Case 1:19-cv-00046-SPB-RAL Document 31 Filed 07/27/21 Page 3 of 5




asks that the Court reopen the case and allow him sixty days within which to refile objections to

Judge Lanzillo’s R&R. Id. at 2.

       Based upon Jarrett’s averments, the only provisions of Rule 60(b) that he can colorably

invoke are subsections (1) and (6). Neither provision supplies a basis for vacating this Court’s

February 8, 2021 ruling, however.

       A. Excusable Neglect

       Under Rule 60(b)(1), a court may grant relief from a judgment or final order based upon

(among other things) a party’s “excusable neglect.” The standard is an equitable one and

requires the court to weight the “totality of the circumstances.” Orie v. Dist. Att'y Allegheny

Cnty., 946 F.3d 187, 191 (3d Cir. 2019). This includes consideration of: (1) the danger of

prejudice to the non-moving party; (2) the length of the movant’s delay and its potential impact

on judicial proceedings; (3) the reason for the delay, including whether it was within the

reasonable control of the movant; and (4) whether the movant acted in good faith. Adv. Fluid

Sys., Inc. v. Huber, 958 F.3d 168, 182 n.15 (3d Cir. 2020) (citation omitted).

       In this case, the totality of circumstances weighs against a finding of excusable neglect.

The Magistrate Judge’s R&R was filed on September 30, 2020, and objections were initially due

on October 19, 2020. ECF No. 23. Citing Covid-related restrictions, Jarrett sought additional

time for filing objections, and the Court granted him a four-week extension (until November 15,

2020). ECF No. 24, 25. Jarrett never requested a further extension of his deadline; instead, he

submitted lengthy objections, which were thoroughly considered by this Court and overruled on

multiple bases. ECF No. 28. Only after the Court rejected his objections and dismissed his

petition did Jarrett cite a need for additional time. Although the Covid pandemic and related

restrictions on library time certainly were not within Jarrett’s control, it was within his ability to



                                                   3
   Case 1:19-cv-00046-SPB-RAL Document 31 Filed 07/27/21 Page 4 of 5




request additional time to the extent he felt it was needed in order to properly address the

perceived deficiencies in the R&R prior to this Court issuing its final ruling. And, even now,

Jarrett does not specify any particular line of argument that he wishes to pursue; rather, it appears

he merely wants a second “bite at the apple” in terms of challenging the Court’s ruling. It is also

important to note that Jarrett’s habeas corpus petition was filed in February of 2019, and his

substantive claims concern events that transpired between 2013 and 2014. Consequently, the

Court is disinclined to reopen the case at this belated juncture, as this would disrupt the finality

of these proceedings, unduly delay the administration of justice, and unfairly prejudice the

Respondents. In sum, even though Jarrett may not have acted in bad faith, he has not

demonstrated grounds for excusable neglect.


       B. Rule 60(b)(6)’s Catch-All Provision

       The only other potentially applicable provision under Rule 60(b) is the “catch-all”

provision of subsection (6), which allows the court to reopen a final judgment for “any other

reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). However, “courts are to dispense their

broad powers under 60(b)(6) only in ‘extraordinary circumstances where, without such relief, an

extreme and unexpected hardship would occur.’” Cox v. Horn, 757 F. 3d 113, 120 (3d Cir. 2014)

(quoting Sawka v. Healtheast, Inc., 989 F.2d 138, 140 (3d Cir. 1993)). Such extraordinary

circumstances “rarely occur in the habeas context.” Gonzalez, 545 U.S. at 535. Thus, “[t]he

movant under Rule 60(b) bears a heavy burden.” Bohus v. Beloff, 950 F.2d 919, 930 (3d Cir.

1991) (internal quotation marks and citation omitted).

       Here, Jarrett has not demonstrated the type of extraordinary circumstances as would

justify reopening this case to allow further challenges to the Magistrate Judge’s well-reasoned

Report and Recommendation. At this point, the claims set forth in Jarrett’s petition have been


                                                  4
   Case 1:19-cv-00046-SPB-RAL Document 31 Filed 07/27/21 Page 5 of 5




thoroughly reviewed and found to be procedurally defaulted or otherwise lacking in merit.

Indeed, the Court perceives no credible basis for Jarrett prevailing on the claims that were raised

in his §2254 petition. Although Jarrett may not have received all of the time he desired in the

prison library for purposes of challenging the Magistrate Judge’s R&R, he acknowledges that

prisoners had weekly access to the prison law library during the time period in question.

Consequently, Jarrett has not met his heavy burden of demonstrating the existence of

extraordinary circumstances as would justify relief under Rule 60(b)(6).


      III.      CONCLUSION

             Based upon the foregoing reasons, Jarrett’s motion for reconsideration, ECF No. [30] will

be denied. An appropriate Order follows.



                                                         _____________________________
                                                         SUSAN PARADISE BAXTER
                                                         United States District Judge


cm:          Gerod Maurice Jarrett
             LQ8582
             SCI Greene
             169 Progress Dr
             Waynesburg, PA 15370
             (via U.S. Mail)

             Counsel of record
             (via CM/ECF)




                                                     5
